



EXHIBIT 10.3


ZILLOW GROUP, INC.
2019 EQUITY INDUCEMENT PLAN


RESTRICTED STOCK UNIT AWARD NOTICE
Zillow Group, Inc. (the "Company") hereby grants to you ("Participant") a
Restricted Stock Unit Award (the "Award"). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the "Award
Notice") and the Restricted Stock Unit Award Agreement (the "Award Agreement")
and the Zillow Group, Inc. 2019 Equity Inducement Plan (the "Plan"), which are
incorporated into the Award Notice in their entirety. Subject to the terms and
conditions of the Award Notice and the Award Agreement, the Award will be
settled in shares of the Company's Class C Capital Stock upon vesting.
Participant:
 
Grant Date:
 
Number of Class C Restricted Stock Units Subject to Award (the "Units"):
 
Vesting Commencement Date:
 
Vesting Schedule (subject to continued employment or service):
 

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Award Agreement and the Plan. You further
acknowledge that as of the Grant Date, the Award Notice, the Award Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject.
ZILLOW GROUP, INC.
By:
Its:
PARTICIPANT
 
Address:
Attachments:
1. Restricted Stock Unit Award Agreement
2. Plan Summary for the Plan
Date Accepted:
 
 






















--------------------------------------------------------------------------------







ZILLOW GROUP, INC.
2019 EQUITY INDUCEMENT PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice") and
this Restricted Stock Unit Award Agreement (this "Award Agreement"), Zillow
Group, Inc. (the "Company") has granted to you a Restricted Stock Unit Award
(the "Award") under the Zillow Group, Inc. 2019 Equity Inducement Plan (the
"Plan") for the number of Class C Restricted Stock Units indicated in your Award
Notice. Capitalized terms not explicitly defined in this Award Agreement or the
Award Notice but defined in the Plan have the same definitions as in the Plan.
The details of the Award are as follows:
1.
Vesting

Subject to the terms of this Award Agreement, the Award will vest as set forth
in the Award Notice (the "Vesting Schedule"). Restricted Stock Units that have
vested and are no longer subject to forfeiture according to the Vesting Schedule
are referred to herein as "Vested Units." Restricted Stock Units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as "Unvested Units." The Unvested Units will vest (and to the extent
so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the "Units").
As soon as practicable after Unvested Units become Vested Units, but not later
than 60 days after vesting, the Company will settle the Vested Units by issuing
to you, for each Vested Unit, one share of Class C Capital Stock. If a vesting
date falls on a weekend or any other date on which the Nasdaq Stock Market
("NASDAQ") is not open, affected Units will vest on the next following NASDAQ
business day. The Award will terminate and the Unvested Units will be subject to
forfeiture upon your Termination of Service as set forth in Section 2.
2.
Termination of Service

Upon your Termination of Service for any reason, any portion of the Award that
has not vested as provided in Section 1 will immediately be forfeited to the
Company without payment of any consideration to you. You will have no further
rights, and the Company will have no further obligations to you, with respect to
such Unvested Units.
3.    Securities Law Compliance
3.1    You represent and warrant that you have been furnished with a copy of the
Plan and the plan summary for the Plan.
3.2    You hereby agree that you will in no event sell or distribute all or any
part of the shares of Class C Capital Stock that you may receive pursuant to
settlement of the Units (the "Shares") unless (a) there is an effective
registration statement under the Securities Act of 1933, as amended (the
"Securities Act"), and applicable state securities laws covering any such
transaction involving the Shares, or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to maintain any registration of the Shares
with the Securities and Exchange Commission and has not represented to you that
it will so maintain registration of the Shares.
3.3    You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act (the "Acts") and that the Shares cannot be resold
unless they are registered under the Acts or unless an exemption from such
registration is available.
3.4    You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Award Agreement or the breach by you of any terms or conditions of this Award
Agreement.





--------------------------------------------------------------------------------





4.
Transfer Restrictions

Units may not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
5.
No Rights as Shareholder

You will not have any voting, dividend or any other rights as a shareholder of
the Company with respect to the Units.
6.
Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and the Shares may be complicated. These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing the Award Notice, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.
7.    Book Entry Registration of Shares
The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and any applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system.
8.
Withholding



8.1    You are ultimately responsible for all taxes owed in connection with the
Award (e.g., upon vesting and/or upon receipt of the Shares), including any
federal, state, local or foreign taxes of any kind required by law to be
withheld by the Company or a Related Company in connection with the Award,
including FICA or any other tax obligation (the "Tax Withholding Obligation"),
regardless of any action the Company or any Related Company takes with respect
to any such Tax Withholding Obligation. The Company makes no representation or
undertaking regarding the adequacy of any tax withholding made in connection
with the Award. The Company has no obligation to deliver Shares pursuant to the
Award until you have satisfied the Tax Withholding Obligation.
8.2    In order to satisfy your obligations set forth in Section 8.1, you
previously have or now hereby irrevocably appoint any brokerage firm acceptable
to the Company for such purpose (the "Agent") as your Agent, and authorize the
Agent, to:
(a)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Units, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the amount of any Tax Withholding Obligation and all
applicable fees and commissions due to, or required to be collected by, the
Agent;

(b)
Remit directly to the Company the cash amount necessary to cover the payment of
such Tax Withholding Obligation, as of such date;

(c)
Retain the amount required to cover all applicable brokerage fees, commissions
and other costs of sale due to, or required to be collected by, the Agent,
relating directly to the sale of Shares referred to in clause (a) above; and

(d)
Remit any remaining funds to you.

Any prior written agreement by you to the foregoing terms with respect to the
Units is referred to as the "Tax Withholding Agreement." As of the date of
execution of the Tax Withholding Agreement or the Award Notice, as applicable,
you represent and warrant that you are not aware of any material nonpublic
information with respect to the Company or any securities of the Company; are
not subject to any legal, regulatory or contractual restriction that would
prevent the Agent from conducting sales as provided herein; do not have, and
will not attempt to exercise, authority, influence or control over any sales of
Shares effected pursuant to this Section 8.2; and are entering into this Section
8.2 of this Award Agreement in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 (regarding trading of the Company's
securities on the basis of material nonpublic information) under the Exchange
Act. It is the intent of the parties that this Section 8.2 comply





--------------------------------------------------------------------------------





with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this
Award Agreement will be interpreted to comply with the requirements of Rule
10b5-1(c) of the Exchange Act.
You understand that the Agent may effect sales as provided in clause (a) above
jointly with sales for other employees of the Company and that the average price
for executions resulting from bunched orders will be assigned to your account.
You acknowledge that neither the Company nor the Agent is under any obligation
to arrange for such sales at any particular price, and that the proceeds of any
such sales may not be sufficient to satisfy your Tax Withholding Obligation. In
addition, you acknowledge that it may not be possible to sell Shares as provided
by this Section 8.2 due to (i) a legal or contractual restriction applicable to
you or the Agent, (ii) a market disruption, or (iii) rules governing order
execution priority on the NASDAQ Stock Market or other exchange where the Shares
may be traded. In the event of the Agent's inability to sell any Shares or that
number of Shares sufficient to cover your Tax Withholding Obligation, you will
continue to be responsible for payment to the Company of all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld.
You acknowledge that regardless of any other term or condition of this Award
Agreement, neither the Agent nor the Company will be liable to you for (a)
special, indirect, punitive, exemplary, or consequential damages, or incidental
losses or damages of any kind, or (b) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond the Agent's
reasonable control.
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent or the Company reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 8.2. The Agent is a third
party beneficiary of this Section 8.2.
Notwithstanding the foregoing terms of this Section 8.2, if you are subject to
"blackout periods" under the Company's Insider Trading Policy, your agreement to
the terms of this Section 8.2 (whether pursuant to a Tax Withholding Agreement
or execution of the Award Notice, as applicable) will not be deemed effective
and you will be required to and responsible for ensuring that you agree to the
terms of this Section 8.2 at a time that is outside of a "blackout period."


8.3    Notwithstanding the foregoing, to the maximum extent permitted by law,
the Company has the right to retain without notice from Shares issuable under
the Award or from salary or other amounts payable to you, a number of whole
Shares or cash having a value sufficient to satisfy the Tax Withholding
Obligation (which Shares may be withheld up to the applicable minimum required
tax withholding rate or up to such other applicable rate permitted by the
Company that avoids adverse treatment for financial accounting purposes).


8.4    Furthermore, you acknowledge that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax Withholding
Obligations or tax treatment in connection with any aspect of the Award,
including but not limited to, the grant, vesting, the issuance of Shares upon
vesting, the subsequent sale of Shares acquired pursuant to the Award and the
receipt of any dividends, and (b) does not commit to and is under no obligation
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax Withholding Obligations or achieve any
particular tax result. Further, if you have become subject to tax in more than
one jurisdiction, you acknowledge that the Company (or your employer, as
applicable) may be required to withhold or account for Tax Withholding
Obligations in more than one jurisdiction.
9.
General Provisions

9.1    Assignment. The Company may assign its rights under this Award Agreement
at any time, whether or not such rights are then exercisable, to any person or
entity selected by the Company's Board of Directors.
9.2    No Waiver. No waiver of any provision of this Award Agreement will be
valid unless in writing and signed by the person against whom such waiver is
sought to be enforced, nor will failure to enforce any right hereunder
constitute a continuing waiver of the same or a waiver of any other right
hereunder.
9.3    Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Award Agreement.
9.4    Agreement Is Entire Contract. This Award Agreement, the Award Notice and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof and supersede all prior oral or written agreements
on the subject. This Award Agreement is made pursuant to the provisions of the
Plan and will in all respects be construed in conformity with the express terms
and provisions of the Plan.





--------------------------------------------------------------------------------





9.5    Successors and Assigns. The provisions of this Award Agreement and the
Award Notice will inure to the benefit of, and be binding on, the Company and
its successors and assigns and you and your legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person will have become a party to this Award Agreement and agreed
in writing to join herein and be bound by the terms and conditions hereof.
9.6    No Employment or Service Contract. Nothing in the Plan or this Award
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other service relationship at any time, with or without cause.
9.7    Section 409A Compliance. This Award and any Shares issuable thereunder
are intended to qualify for an exemption from or comply with Section 409A of the
Code. Notwithstanding any other provision in this Award Agreement, the Award
Notice and the Plan to the contrary, the Company, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but will not
be required, to unilaterally amend or modify this Award Agreement or the Award
Notice so that the Award qualifies for exemption from or complies with Section
409A of the Code; provided, however, that the Company makes no representations
that the Award will be exempt from or comply with Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to the
Award. No provision of this Award Agreement or the Award Notice will be
interpreted or construed to transfer any liability for failure to comply with
Section 409A of the Code from you or any other individual to the Company. By
executing the Award Notice, you agree that you will be deemed to have waived any
claim against the Company with respect to any such tax consequences.
9.8    Counterparts. The Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.















